Name: Commission Regulation (EEC) No 2534/90 of 31 August 1990 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 90 Official Journal of the European Communities No L 237/77 COMMISSION REGULATION (EEC) No 2534/90 of 31 August 1990 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2 (7) thereof, Having regard to Council Regulation (EEC) No 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 2 (1 ) of Regulation (EEC) No 1491 /85, aid is to be granted for soya beans harvested within the Community where the guide price for a marketing year exceeds the world price ; whereas the said aid is to be equal to the difference between those two prices ; between the guide price for such beans in Portugal and the price of imported soya beans ; Whereas, pursuant to Council Regulation (EEC) No 2194/85 of 25 July 1985 adopting general rules concer ­ ning special measures for soya beans (% as last amended by Regulation (EEC) No 1231 /89 f), the world price for soya beans is to be determined on the basis of the most favourable actual purchasing possibility, with the excep ­ tion of offers and prices which may not be considered as representative of the actual market trend ; whereas account is to be taken of offers made on the world market as well as the prices quoted on exchanges which are important in terms of international trade ; whereas, under that Regulation, where the subsidy to be granted is fixed in advance, the amount of such subsidy must be equal to the amount applicable on the day on which the applica ­ tion for advance fixing was lodged, adjusted by the diffe ­ rence between the target price valid on that day and the target price valid on the identification day ; whereas such adjustment should involve increasing or reducing the amount of subsidy applicable on the day on which the application was lodged by the corrective amount and the difference between the target prices mentioned in Article 33 of Commission Regulation (EEC) No 2537/89 of 8 August 1989 laying down detailed rules for the applica ­ tion of the special measure for soya beans (8), as last amended by Regulation (EEC) No 2427/90 f); Whereas, pursuant to Regulation (EEC) No 2537/89, the world market price is to be fixed per 100 kilograms and calculated on the basis of the most favourable offers and quotations for delivery within 30 days following the date when the said offers and quotations were recorded ; Whereas, where the offers and quotations do not comply with the said conditions, the necessary adjustments must be carried out, particularly those referred to in Article 40 of Regulation (EEC) No 2537/89 ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas, if the said system is to operate normally, aid should be calculated on the following basis : Whereas the guide price for soya beans for the 1990/91 marketing year by Council Regulation (EEC) No 1 319/90 ("*) ; whereas, pursuant to Articles 95 (2) and 293 (2) of the Act of Accession of Spain and Portugal, aid for soya beans harvested in these two Member States is to be introduced in accordance with the provisions of para ­ graphs 2 and 3 of the said Articles from the beginning of the 1986/87 marketing year ; Whereas the prices fixed by the Council are to be reduced in accordance with Commission Regulation (EEC) No 1756/90 of 27 June 1990 establishing the guide price fixed in ecus by the Council in the soya bean sector and reduced as a result of the monetary realignment of 5 January 1990 0 ; Whereas, pursuant to Article of Regulation (EEC) No 2286/88 , soya beans produced and processed in Portugal shall be eligible for special aid equal to the difference (') OJ No L 151 , 10 . 6. 1985, p. 15. 0 OJ No L 197, 26. 7. 1988 , p. 11 . (3) OJ No L 201 , 27. 7. 1988 , p. 2 . (4) OJ No L 132, 23. 5 . 1990, p. 13 . 0 OJ No L 162, 28 . 6. 1990, p. 19 . (6) OJ No L 204, 2. 8 . 1985, p. 1 . 0 OJ No L 128, 11 . 5. 1989, p. 24. ( «) OJ No L 245, 22. 8 . 1989, p. 8 . 0 OJ No L 228, 22. 8 . 1990, p. 15. No L 237/78 Official Journal of the European Communities 1 . 9 . 90  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 2205/90 0,  for the other currencies, an exchange rate based on an average of the ecus rates published in the 'C' series of the Official Journal of the European Communities over a period to be determined, multiplied by the factor referred to in the preceding indent ; Whereas the aid shall be fixed as often as the market situ ­ ation so requires and so that it can be applied at least twice a month, one of which times shall be from the first day of each month ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the subsidy on soya beans should be as set out in this Regula ­ tion, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the aid provided for in Article 2 for in Regulation (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for soja beans, will be confirmed or replaced as from 1 September 1990 to take into account, where appropriate, the applica ­ tion of maximum guaranteed quantities for this marke ­ ting year. Article 2 This Regulation shall enter into force on 1 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 9 . 1 . 9 . 90 Official Journal of the European Communities No L 237/79 ANNEX to the Commission Regulation of 31 August 1990 fixing the aid for soya beans i (ECU/100 kg) Seed harvested in i Spain Portugal another MemberState Seed processed in current period  Spain 0,000 28,650 28,650  Portugal 12,453 28,650 (*) 28,650  another Member State 22,453 28,650 28,650 Seed processed in first period  Spain 0,000 28,234 28,234  Portugal 22,037 28,234 0 28,234  another Member State 22,037 28,234 28,234 Seed processed in second period ( l)  Spain 0,000 28,234 28,234  Portugal 22,037 28,234 0 28,234  another Member State 22,037 28,234 28,234 Seed processed in third period (l)  Spain 0,000 28,317 28,317  Portugal 22,120 28.317Q 28,317  another Member State 22,120 28,317 28,317 Seed processed in fourth period (')  Spain 21,588 27,785 27,785  Portugal 21,588 27,785 0 27,785  another Member State 21,588 27,785 27,785 Seed processed in fifth period (') I  Spain 21,372 27,569 27,569  Portugal 21,372 27,569 0 27,569  another Member State 21,372 27,569 27,569 (') Special aid . (') Subject, in cases of advance fixing for the 1990/91 marketing year, to application of maximum guaranteed quan ­ tity arrangements for that marketing year.